 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 342 NLRB No. 28 
345
Community Health Services, Inc., d/b/a Mimbres 
Memorial Hospital and Nursing Home 
and 
United Steelworkers of 
America, District 12, 
Subdistrict 2, AFLŒCIO, CLC.  
Case 28ŒCAŒ
17777 
June 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 On September 24, 2002, Administrative Law Judge 
Thomas M. Patton issued th
e attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Community Health Services, 
Inc., d/b/a Mimbres Memorial Hospital and Nursing 

Home, Deming, New Mexico, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order, except that the attached notice is substituted for 

that of the administrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
                                                          
 1 In affirming the judge™s finding that the Respondent unlawfully re-
fused to provide the Union with th
e names, addresses, and seniority 
dates of unit employees, we note that this information was presump-

tively relevant. The judge described 
Maple View Manor
, 320 NLRB 1149 (1996), as 
holding that lists of current employ
ees, including their names, dates of 
hire, last known addresses, telephone nu
mbers, social security numbers, 
rates of pay, and job classifications 
are presumptively relevant.  As the 
Board stated in that case, social s
ecurity numbers are not presumptively 
relevant.  Id. at 1151 fn. 2. 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 refuse to provide United Steelworkers 
Of America, District 12, Su
bdistrict 2, AFLŒCIO, CLC, 
on request, information necessary and relevant to the 

Union™s duty as the employ
ees™ bargaining representa-
tive. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL 
provide the Union with the information re-
quested by its letters dated October 16 and November 7, 
2001, and January 31, 2002. 
COMMUNITY 
HEALTH 
SYSTEMS
, INC., D/B/A MIMBRES MEMORIAL 
HOSPITAL AND 
NURSING 
HOME  Richard A. Smith, Esq.
, for the General Counsel.
 Don T. Carmody, Esq., P.C
, of Woodstock, New York, for the 
Respondent. Freddie Sanchez, St
aff Representative
, of Tucson Arizona, for 
the Charging Party. 
DECISION STATEMENT OF THE 
CASE THOMAS M. PATTON
, Administrative Law Judge. The com-
plaint alleges violations of 
the National Labor Relations Act 
(the Act) by Community Health Systems, Inc., d/b/a Mimbres 
Memorial Hospital and Nursin
g Home (the Respondent). The 
complaint issued on April 17, 2002, based on a charge filed by 
the United Steelworkers of America,
 District 12, Subdistrict 2, 
AFLŒCIO, CLC (the Union) and served on February 28, 2002.
1 The Respondent filed a timely answ
er to the complaint denying 
any violation of the Act and ra
ising affirmative defenses. The case was assigned to me for hearing. The hearing was sched-
uled for July 9, 2002, and was thereafter ordered postponed 
indefinitely to permit the parties to submit the case on a stipu-
lated record. Pursuant to Section 102.35(a
)(9) of the Rules and Regula-
tions of the Board the parties submitted a proposed stipulation 
of facts (the stipulation) signed 
by all parties on July 15, 2002, 
and filed with the Division of Judges the following day. I ap-
proved the proposed stipulation by order of July 17, 2002. On 

the entire record and after considering the briefs filed by the 
Respondent and the General Co
unsel, I make the following 
                                                          
 1 The charge alleges that the respondent refused to supply informa-
tion to the Union since on or about October 16, 2001. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 346 
FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION STATUS
 At all material times the Re
spondent, a New Mexico corpo-
ration, with an office and pla
ce of business in Deming, New 
Mexico, has been engaged in the operation of a hospital and 
nursing home providing inpatient a
nd outpatient medical care. 
The stipulation establishes th
at the Respondent meets the 
Board™s standards for asserting 
jurisdiction. The parties stipu-
late, the record establishes, and 
I find that the Respondent is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and a health care institution within 
the meaning of Section 2(14) of 
the Act. The parties stipulate, 
the record establishes, and I find
 that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Stipulated Facts and Positions of the Parties2 On or about March 13, 1996, the Respondent assumed the 
operation of Mimbres Memorial
 Hospital and Nursing Home 
(the Hospital), in Deming, New 
Mexico, previously operated by 
the Luna County, New Mexico. Since it assumed the operation 
of the Hospital the Respondent 
has continued to operate the 
Hospital in basically unchanged form, at the same location, 
providing the same healthcare services. 
On or about July 18, 1995, the Union was certified by the 
Public Employees Labor Relations
 Board of the State of New 
Mexico as the exclusive collective-bargaining representative of 
two collective-bargaining units Th
e units are referred to as unit 
A and unit B and collectively as the units. 
It is alleged that the followi
ng employees of the Respondent 
at the Hospital, unit A, constitute a unit appropriate for the 
purposes of collective 
bargaining within the meaning of Section 
9(b) of the Act:  
 All service, maintenance and clerical employees employed by 
the Respondent, but excluding technical and all other posi-
tions as well as supervisory, 
managerial, and confidential em-
ployees as those terms are defined under the Act and Board™s 
rules and regulations. 
 The complaint alleges that following employees of the Re-
spondent at the Hospital, unit B,
 constitute a unit appropriate 
for the purposes of collective ba
rgaining within the meaning of 
Section 9(b) of the Act:  
 All technical employees employed by the Respondent, but 

excluding service, maintenance, clerical, and all other em-
ployees as well as supervisory, managerial, and confidential 
employees as those terms are defined under the Act and 

Board™s rules and regulations. 
 At the time the Respondent assumed the operation of the 
Hospital the Respondent employed 
as a majority of its employ-
ees in the units individuals who 
were previously employees of 
Luna County at the Hospital. The 
parties stipulate, the record 
establishes, and I find that wh
en the Respondent assumed the 
                                                          
 2 By agreement during a conference 
call, the stipulation also incor-
porates a statement of the position of the parties on the issues. 
operations of the Hospital the Re
spondent has continued to be 
the employing entity and is a 
successor to Luna County. 
There have been two prior cases where the Respondent™s 
duty to bargain with the Union regarding the units has been 
litigated. The first was 
Mimbres Memorial Hospital
, 337 NLRB 
998 (2002) (Mimbres I)
. Administrative Law Judge James L. 
Rose issued his decision on August 2, 2000, and the Board™s 
decision and order issued August 1, 2002, prior to the filing of 
briefs in the present case. 
In Mimbres I,
 the Board found the units to be appropriate 
and that the union was the collec
tive-bargaining representative 
of the employees. The Board orde
r required, in part, that the 
Respondent cease and desist from failing to furnish on request 
information necessary and relevant to the Union™s duty as the 
employees™ bargaining representative. The Respondent states, 
in substance, that it will not comply with the Board™s order in 
Mimbres I
 unless and until the Board™s order is enforced in 
court.3 The second case was heard by
 Administrative Law Judge 
Lana H. Parke at a hearing 
held on March 13, 2002. Judge 
Parke issued a decision in the second case, JD(SF)Œ38Œ02, on 
May 13, 2002 
( Mimbres II)
.  Mimbres II
 is pending before the 
Board on exceptions. The complaint in 
Mimbres II
 alleges that 
Respondent violated Section 8(a)(1) and (5) of the Act by re-
fusing to recognize and bargain with the Union since March 28, 
2000. The stipulation incorporates the charge, complaint, and an-
swer in the present case, as well as the transcript and exhibits in 
Mimbres II
 and Judge Rose™s decision in 
Mimbres I
. I take official notice of JD(SF)Œ38Œ02.
4 The answer to the complaint denies
 that either of the units is 
appropriate. The parties stipul
ate, however, that Respondent 
conceded in 
Mimbres I
 and 
Mimbres II
 that unit ﬁBﬂ was ap-
propriate, but denied that unit 
ﬁAﬂ was appropriate. The stipula-
tion states that Respondent contin
ues to contend that unit ﬁAﬂ is 
not appropriate. The Respondent s
eeks to preserve its defenses 
that the Union does not represent a majority of employees in an 
appropriate unit. The complaint alleges that Respondent violated Section 
8(a)(1) and (5) of the Act when it refused to furnish information 
to the Union as the certified collective-bargaining representa-
tive of the units. Specifically, the complaint alleges that on 
October 16 and November 7, 
2001, and January 31, 2002, the 
Union submitted written requests to the Respondent that it pro-
vide the Union with the names, 
addresses, and 
seniority dates 
                                                          
 3 Respondent™s attorney states 
on brief mailed September 5, 2002, 
that Respondent had petitioned the Cour
t of Appeals for the District of 
Columbia to review the Board™s decision in 
Mimbres I. On September 
16, 2002, the office of the clerk of that court was unable to confirm in 
response to an administrative inquiry that such a request for review had 
been filed. 
4 Respondent™s attorney states 
on brief mailed September 5, 2002, 
that Respondent had petitioned the Cour
t of Appeals for the District of 
Columbia to review the Board™s decision in 
Mimbres I. On September 
16, 2002, the office of the clerk of that court was unable to confirm in 
response to an administrative inquiry that such a request for review had 
been filed. 
 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 347
of all employees in the units and that the Respondent has re-
fused to provide the requested information. 
The Respondent admits that the Union requested the infor-
mation as alleged in the complaint and that it has refused to 
supply the information. 
The answer to the complaint alleges that it had no duty to 
bargain with the Union because the Union did not have major-
ity status at the time of the alleged unfair labor practices. The 
stipulation reflects that Res
pondent™s position relative to the 
Union™s loss of majority status 
is summarized in Judge Parke™s 
decision in 
Mimbres II
 as follows:  
 Respondent™s stated bases for a good-faith doubt of the Un-
ion™s majority status prior to its withdrawal of recognition are 
that (1) no employee had ever become a member of the Un-
ion, (2) negotiations over a 4-year period had produced no 
agreement, (3) substantial employee turnover had occurred, 
(4) the Union did not communicate with employees, and (5) 
the employee representative of the Union rather than union 
officials had dealt with Respondent. 
 The General Counsel asserts that
 none of the criteria that the 
Respondent relied on in withdrawing recognition from the Un-
ion are valid under Board law. 
The Respondent™s answer to th
e complaint raises other af-
firmative defenses, which are di
scussed in the next section. 
B. Analysis Based on Mimbres I
, I conclude that the units are appropriate 
for collective-bargaining purposes a
nd that at all times material 
the Union has been, and is now the exclusive representative of 
the employees in the units. 
An employer is obligated, on request, to furnish a union with 
requested information that is po
tentially relevant and necessary 
for its use in carrying out its 
responsibilities as the employees™ 
collective-bargaining representative. 
NLRB. v. Acme Industrial 
Co., 385 U.S. 432 (1967). The General Counsel contends that 
by failing and refusing to furnish the Union with the names, 
addresses, and senior
ity dates of bargaining unit employees the 
Respondent violated Section 8(a)(1
) and (5) of the Act. In sup-
port of this contention the Ge
neral Counsel points to the 
Board™s decision in 
Maple View Manor,
 320 NLRB 1149 
(1996), where the Board held that lists of current employees, 
including their names, dates of 
hire, last known addresses, tele-
phone numbers, social security num
bers, rates of pay, and job 
classifications are presumptively relevant and must be fur-
nished to the exclusive collective-bargaining representative on 
request. Respondent urges as affirmative 
defenses (1) that litigation 
of the three refusals to provide information are barred by the 6-
month limitations period in Secti
on 10(b) of the Act; (2) that 
the alleged refusals to furnish information are merely derivative 
of Mimbres I
 and 
II; (3) that the complaint is an attempt to liti-
gate compliance issues related to 
Mimbres I
 and 
II; (4) that the 
complaint is based on facts known to the General Counsel at 
the time of the hearing in 
Mimbres II
; and (5) that the com-
plaint denies Respondent due process. 
The Respondent contends that 
the complaint should be dis-
missed because it is based on facts that the General Counsel 
knew at the time of the hearing in 
Mimbres II
. Respondent argues that the evidence satisfies the standards established in 
the Board™s opinion in 
Highland Yarn
, 310 NLRB 644 (1993), 
based on Jefferson Chemical
, 200 NLRB 992 (1972); and 
Pey-ton Packing Co.
, 129 NLRB 1358 (1961).
5 In Highland Yarn
 the Board stated:  
 [T]he General Counsel may not li
tigate an unfair labor prac-
tice allegation predicated on events which the General Coun-
sel knew or should have known about when issuing an earlier 
complaint or at the time of the trial in that earlier complaint, if 
that allegation is of the same general nature as, or is related to, 
an allegation in the earlier complaint.  
  . . . . 
 Under Jefferson Chemical
 and 
Peyton Packing
 princi-
ples, the General Counsel may litigate complaint allega-
tions in a subsequent proceeding if he was unaware of the 
events that form the basis for the allegations at the time of 
the earlier hearing and the 
events were not commonly 
known or readily discoverable after investigation, or the 
events were independent acts.
 However, once a respondent 
has made a prima facie showing under 
Jefferson Chemical, we believe that the burden shifts to the General Counsel to 
rebut that showing. More pa
rticularly, if a respondent 
shows that the allegations of a ﬁnewﬂ complaint pertain to 
events that occurred prior to the hearing in an earlier case 
and that these new allegations are closely related to the al-
legations of the earlier case, the burden shifts to the Gen-
eral Counsel to show that 
he did not know, and could not 
reasonably have discovered, the earlier events at the time 
of the hearing in the earlier case or that the allegations of 
the new complaint are not closely related to the allegations 
of the earlier case.  
 310 NLRB at 644Œ645; citation omitted. 
The requirements of a 
Highland Yarn defense are clearly sat-
isfied in the present case. The refusals to provide information 
occurred prior to the hearing in 
Mimbres II
 and the alleged 
refusals to provide information are closely related to the allega-
tions of 
Mimbres II. Thus, the information at issue was sought 
at the same time that the Union was demanding that the Re-
spondent meet and bargain regard
ing those employees. Sanchez 
sent written bargaining demands 
to Respondent approximately 
every other week from August 2000 through the time of the 
Mimbres II
 hearing. It was during the same period that the re-
quests for information were made
. The alleged 8(a)(1) and (5) 
violations in 
Mimbres II
 and those in the present case were 
integral parts of the Respondent™s 
consistent refusal to bargain, 
beginning with the events described in 
Mimbres I
. The General 
Counsel does not deny knowledge 
of the facts relating to the 
refusals to provide information at any relevant time. It appears 
that the General Counsel knew or should have known about the 
                                                          
 5 The affirmative defenses are not
 addressed in the General Coun-
sel™s brief. Similar defenses were raised in 
Mimbres II. There the judge 
concluded that the General Counsel 
had attempted to relitigate certain 
conduct that had been at issue in 
Mimbres I and declined to consider 
that evidence based on 
Jefferson Chemical considerations, but other-
wise found that the affirma
tive defenses had no merit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 348 
refusals to provide the inform
ation well in advance of the 
Mim-bres II
 hearing. Freddie Sanchez was the General Counsel™s 
principal witness in 
Mimbres II
 as well as the present case. 
Although not acknowledged by Respondent™s attorney, 
Highland Yarn
 has been largely overruled and 
Jefferson
 Chemical and 
Peyton Packing
 have been narrowly limited to 
fact situations unlike the present case. See 
Service Employees 
Local 87 (Cresleigh Management).
 324 NLRB 774, 775 fn. 3 
(1997); Frontier Hotel & Casino,
 324 NLRB 1225 (1997); 
Caterpillar. Inc.,
 332 NLRB 1116 (2000).  Citing 
Cresleigh,
 the Board held:  
 [E]xcept in the specific circumstances presented in 
Peyton 
Packing 
and Jeffers
on Chemical, 
where the General Counsel 
has attempted to ﬁtwice litigate the same act of conduct as a 
violation of different sections of the Act 9 or to relitigate the 
same charge in different cases,ﬂ the Board has recognized that 
such a blanket rule in favor of consolidation would improp-
erly interfere with the General Counsel™s discretion and, in 
some cases, could unduly delay the disposition of pending 
cases (citations omitted). 
 Frontier Hotel & Casino
, 324 NLRB at 1226. 
The discretion of the General Counsel recognized in 
Cresleigh to determine which cases to
 consolidate will be up-
held absent a showing of arbitrary abuse of discretion. Even 
where the General Counsel fails 
to consolidate cases that the 
Board feels should have been consolidated, the Board will not 
dismiss the complaint in the abse
nce of a showing of prejudice 
to the respondent. 
New Surfside Nursing Home
, 330 NLRB 1146, 1151 (2000). No such showing of prejudice has been 
made in the present case. Accordingly, I find that the Respon-
dent has not proved a defense under 
Peyton Packing
 and 
Jeffer-
son Chemical. The Respondent™s related claim of
 denial of due process by 
the separate litigation of the present case has no merit. The 
decision to separately litigate the 
information requests is within 
the discretion of the General Counsel. The Board in 
Cresleigh 
Management, 324 NLRB at 776,
 stated:  
 We share our colleague™s concern for efficient casehandling, 
conservation of the Board™s resources, and avoiding harass-
ment of or prejudice to respondents, and we have no doubt 
that the General Counsel does, too. We also expect that, in the 
great majority of cases, the General Counsel™s desire to 
achieve those ends would lead 
him to consolidate outstanding 
issues for trial, rule or no ru
le. Unlike the dissent, however, 
we are unwilling to assume that
 consolidation will serve those 
ends in every case, and we have confidence in the General 
Counsel™s ability to discern when it will do so and when it 
will not.  
 The Respondent™s other affirmativ
e defenses are also without 
merit. Respondent has provided 
no authority and no convincing 
rationale for denying issuance of an order to remedy the refus-
als to provide information prior to the conclusion of the litiga-
tion of 
Mimbres I
 and Mimbres II
. CONCLUSIONS OF 
LAW 1. The Respondent is an empl
oyer within the meaning of 
Section 2(2) of the Act engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following described units are appropriate for collec-
tive-bargaining purposes: 
 UNIT A All service, maintenance and clerical employees employed by 
the Respondent, but excluding technical and all other posi-
tions as well as supervisory, 
managerial, and confidential em-
ployees as those terms are defined under the Act and Board™s 
rules and regulations. 
UNIT B All technical employees employed by the Respondent, but 
excluding service, maintenance,
 clerical, and all other em-
ployees as well as supervisory, managerial, and confidential 
employees as those terms are defined under the Act and 
Board™s rules and regulations. 
 4. The Union, since March 13, 1996, has been and is, the ex-
clusive representative of the employees in unit A and unit B for 
the purposes of collective barg
aining within the meaning of 
Section 9(a) of the Act. 
5. By failing and refusing to provide the Union with relevant 
information requested by the 
Union on October 16 and Novem-ber 7, 2001, and January 31, 2002,
 specifically the names, ad-
dresses, and seniority dates of 
all employees in unit A and unit 
B, the Respondent has violated Section 8(a)(1) and (5) of the 
Act. 
THE REMEDY Having found that Respondent engaged in unfair labor prac-
tices, I recommend that it be ordered to cease and desist there-
from and to take the affirmative action described below to ef-

fectuate the policies of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, Community Health Systems, Inc., d/b/a 
Mimbres Memorial Hospital an
d Nursing Home, Deming, New 
Mexico, its officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Failing to furnish on request
 information necessary and 
relevant to the Union™s duty as
 the employees™ bargaining rep-
resentative.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 349
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) Furnish to the Union in a timely manner the information 
requested by the Union on Oct
ober 16 and November 7, 2001, 
and January 31, 2002.  
(b) Within 14 days after service by the Region, post at its 
Deming, New Mexico facility copies of the attached notice 
marked ﬁAppendix.ﬂ
7 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 
                                                          
 7 If this Order is enforced by a judgement of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since October 16, 2001.  
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 